Citation Nr: 1414477	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  09-35 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to recognition of the Appellant as the surviving spouse of the Veteran for the purpose of Department of Veterans Affairs (VA) death benefits. 


REPRESENTATION

Appellant represented by:	The American Legion 


ATTORNEY FOR THE BOARD

J. Nobrega, Associate Counsel 



INTRODUCTION

The Veteran has active service from June 1950 to April 1972. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

The Veteran's entire claims file, to include the portion contained in the electronic "Virtual VA" system, has been reviewed in this case.  


FINDING OF FACT

The Appellant and the Veteran were never formally married prior to the Veteran's death.  


CONCLUSION OF LAW

The Appellant is not entitled to recognition as the surviving spouse of the Veteran for purpose of VA benefits.  38 U.S.C.A. §§ 101(3), 103 (West 2002); 38 C.F.R. §§ 3.1(j), 3.50 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Dependency and indemnity compensation, death pension, and accrued benefits are payable to a Veteran's surviving spouse when statutory and regulatory requirements have been met.  38 U.S.C.A. §§ 1310, 1541, 5121; 38 C.F.R. §§ 3.3(b)(4), 3.5(a), 3.1000(a), (d)(1).  

For the purpose of eligibility to receive VA benefits, a "surviving spouse" means a person of the opposite sex whose marriage to a Veteran meets VA requirements described below and who was the spouse of a Veteran in question at the time of the Veteran's death, and, in general, continuously lived with the Veteran from the date of marriage to the date of death (except where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse), and has not remarried or openly held oneself to the public to be the spouse of another person.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b)(1) (2013).

A "common law marriage" is defined as a marriage not solemnized in the ordinary way (i.e. non-ceremonial) but created by an agreement to marry, followed by cohabitation, a consummated agreement to marry, marriage contract, per verba de praesenti, followed by cohabitation.  Such a marriage requires a positive mutual agreement, permanent and exclusive of all others, to enter into a marriage relationship, cohabitation sufficient to warrant fulfillment of necessary relationship of man and wife, and an assumption of marital duties and obligations.  Black's Law Dictionary, 144-45 (5th abridged ed. 1983).  

For VA purposes, "marriage" means a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).

It is important for the Appellant to understand that the laws of the State of Indiana control in determining whether a common law marriage existed between the Appellant and the Veteran.  See 38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).

The record reflects that the Veteran was residing in Indiana when he died in December 2007.   


Indiana does not recognize common law marriages and has not since January 1, 1958.  

The Board notes the substantial evidence that the Appellant has provided regarding the nature of her relationship to the Veteran.  This is not in dispute.   

The Board sympathizes with the Appellant regarding the loss of the Veteran and the inequities she believes exist in not being entitled to VA benefits.  However, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment of the United States Treasury which has not been provided for by Congress."  See Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992), citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990). 

The disposition of this claim is based on the law of this state.  Accordingly, it must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

The preponderance of evidence in this case is against a finding that the Appellant and Veteran were married prior to his death.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 510 7(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

The Board regrets that it cannot offer a more positive outcome for the Appellant.  However, as described above, the Board is without authority to grant benefits. 




Duties to Notify and Assist

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

The VCAA does not apply in this case, because there is no reasonable possibility that any further assistance would aid the Appellant in substantiating the claim.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (The U.S. Court of Appeals for Veterans Claims held that the VCAA does not apply to a claim if there has been factual development and there is no reasonable possibility that any further assistance would aid the appellant in substantiating the claim.).

ORDER

Entitlement to recognition as surviving spouse of the Veteran for the purpose of VA benefits is denied.   


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


